No. 99-20464
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20464
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

HUEY ANDY NGUYEN,

                                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-98-CR-226-1
                         --------------------
                            April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Huey Andy Nguyen appeals his conviction for bank robbery.

Nguyen argues that the district court abused its discretion when

it allowed evidence of a prior criminal act provided by two

witnesses.     Nguyen argues that the evidence was extrinsic and

that the evidence had little probative value and was highly

prejudicial.

     The evidence was intrinsic because the evidence of a prior

criminal act was inextricably intertwined with Trung Nguyen’s

decision to help Nguyen rob the bank.       See United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20464
                                 -2-

Navarro, 169 F.3d 228, 232-33 (5th Cir. 1999).   Thus, no Rule

404(b) determinations were not required, and no limiting

instruction was required.   See id. at 233.

     The judgment of the district court is AFFIRMED.